PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4425
JOSEPH JOHNSON, JR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-01-248)

                      Argued: February 27, 2003

                       Decided: April 9, 2003

Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Widener and Judge Niemeyer joined.


                             COUNSEL

ARGUED: Frances Hemsley Pratt, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Michael
Cornell Wallace, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee. ON BRIEF: Frank W. Dunham, Jr., Federal Pub-
lic Defender, Michael S. Nachmanoff, Assistant Federal Public
Defender, Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Richmond, Virginia, for Appellee.
2                      UNITED STATES v. JOHNSON
                               OPINION

WILKINSON, Circuit Judge:

   Joseph Johnson, Jr. was convicted in a bench trial on two counts
of violating 18 U.S.C. § 1623, which criminalizes the making of false
declarations before a court. Johnson filed two documents with the dis-
trict court that contained false material declarations: a petition for
habeas corpus under 28 U.S.C. § 2254 and a court ordered response
to the state’s Fed. R. Civ. P. 12(e) motion for a more definite state-
ment. We hold that both of the submissions constitute "proceedings
before . . . any court" under 18 U.S.C. § 1623 and affirm the judg-
ment.

                                    I.

   On April 21, 1993, Joseph Johnson, Jr. pled guilty to unlawful
entry in the Circuit Court for Arlington, Virginia. He received a sus-
pended sentence and was placed on probation. In April 1996, Johnson
violated the terms of his probation. His previously suspended sen-
tence was revoked, and Johnson failed to file a timely appeal.

   Johnson filed his first federal habeas petition challenging his 1993
conviction in September 1998 in the district court of Virginia. How-
ever, on April 24, 1996, Congress passed the Antiterrorism and Effec-
tive Death Penalty Act ("AEDPA"), which amended 28 U.S.C. § 2244
to establish a one year period of limitations for the filing of a petition
for writ of habeas corpus by a person in custody pursuant to the judg-
ment of a state court. 28 U.S.C. § 2244(d) (2003). Because Johnson’s
state court conviction was final prior to the enactment of AEDPA,
Johnson had one full year after the enactment of AEDPA, that is until
April 24, 1997, to file a federal habeas petition. See id.; Brown v.
Angelone, 150 F.3d 370, 375 (4th Cir. 1998). The district court there-
fore denied and dismissed his September 1998 petition as barred by
the statute of limitations.

   Johnson then filed a second habeas petition challenging his 1993
conviction. Although the petition was not filed until March 28, 2000,
it was dated March 7, 1997, and notarized by Latisha Jackson, Prince
                      UNITED STATES v. JOHNSON                        3
George’s County, Maryland, on March 24, 1997. In the petition,
Johnson was required to answer a question asking whether, "[o]ther
than a direct appeal from the judgment of conviction and sentence,
[has the petitioner] previously filed any petitions, applications, or
motions with respect to this judgment in any court, state or federal?"
Johnson answered "no."

   Under 28 U.S.C. § 2244, a petitioner cannot file a second or suc-
cessive habeas application without first obtaining an order from the
appropriate court of appeals authorizing him to do so. 28 U.S.C.
§ 2244(b)(3)(A) (2003). Because Johnson had not obtained such an
order, the government moved to dismiss the petition as successive.
Johnson responded that the March 2000 petition was not successive
because it was actually delivered to prison authorities "as early as
March, 1997" and was thus technically filed before the September
1998 petition.

   The state then filed a motion requesting a more definite statement.
See Fed. R. Civ. P. 12(e). Specifically, the state requested that John-
son set forth more precise details regarding when the March 2000
petition was delivered to prison authorities, the facility where Johnson
was confined when he delivered the petition, and the name of the offi-
cial to whom the petition was delivered. The court granted the state’s
motion.

   Johnson submitted, under penalty of perjury, a more definite state-
ment to the court. In it, Johnson declared that he delivered the March
2000 petition for writ of habeas corpus to prison authorities at the
Prince George’s County Detention Center, Upper Marlboro, Mary-
land, in March 1997, but that the petition was somehow misplaced.
Johnson said he then refiled a copy of the March 1997 petition in
March 2000.

   The district court rejected Johnson’s argument and denied the peti-
tion as successive under 28 U.S.C. § 2244(b)(3)(A). In doing so, the
court pointed out that after Jackson notarized Johnson’s March 2000
petition, Johnson had apparently altered the date and location where
the petition was filed. Johnson thereafter made sworn misrepresenta-
tions as to when and where he submitted the March 2000 petition.
4                        UNITED STATES v. JOHNSON
Due to such misconduct, the court referred the matter to the United
States Attorney for appropriate action.

   On December 18, 2001, the United States indicted Johnson on two
counts of making a false declaration in violation of 18 U.S.C. § 1623.1
Johnson filed a motion to dismiss the indictment, arguing that it con-
stituted vindictive prosecution. The court dismissed Johnson’s motion
as without merit.

   During the bench trial, the government introduced evidence indi-
cating that in March 1997, when Johnson alleges the March 2000
petition was notarized by Latisha Jackson, Jackson was not yet a
notary. The government also introduced evidence that Jackson had
never been a notary in the state of Maryland, where the petition was
allegedly notarized. Upon hearing this evidence, the court examined
the original March 2000 petition and made specific findings that the
notarial certification had been altered as to both the date and location.

   Despite these findings, Johnson argued that he should not be con-
victed under § 1623 because the filing of the habeas petition and the
response to the government’s 12(e) motion did not constitute
"proceeding[s] before or ancillary to any court or grand jury of the
United States." The court rejected Johnson’s argument and convicted
him of both counts, reasoning that there can be nothing "more in a
proceeding or ancillary to a proceeding than a document that actually
initiates the proceeding . . . ." Johnson appeals.

                                     II.

  Section 1623 criminalizes the making of false declarations before
a grand jury or court. Under § 1623,

        Whoever under oath (or in any declaration, certificate, veri-
        fication, or statement under penalty of perjury as permitted
        under section 1746 of title 28, United States Code) in any
    1
   The government initially indicted Johnson for mail fraud under 18
U.S.C. § 1341. After realizing that Johnson’s conduct did not violate the
mail fraud statute, the government issued a superseding indictment
charging him with violation of 18 U.S.C. § 1623.
                      UNITED STATES v. JOHNSON                        5
    proceeding before or ancillary to any court or grand jury of
    the United States knowingly makes any false material decla-
    ration or makes or uses any other information, including any
    book, paper, document, record, recording, or other material,
    knowing the same to contain any false material declaration,
    shall be fined under this title or imprisoned not more than
    five years, or both.

Johnson argues that the false declarations here do not fall under
§ 1623 because they were not made in "any proceeding before or
ancillary to any court or grand jury of the United States."

   "In analyzing a statute, we begin by examining the text." Carter v.
United States, 530 U.S. 255, 271 (2000). In doing so, we must assume
that Congress used the words in the statute as they are ordinarily
understood. If the language is unambiguous, we need look no further.
United States v. Ron Pair Enters., Inc., 489 U.S. 235, 240-41 (1989).
However the Supreme Court has recognized that statutory construc-
tion "is a holistic endeavor." United Savings Assoc. of Tex. v. Timbers
of Inwood Forest Assocs., Ltd., 484 U.S. 365, 371 (1988). We thus
employ the traditional tools of statutory interpretation, examining lan-
guage in the context of the statute as a whole, United States Nat’l
Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 455
(1993); the overall statutory scheme, Offshore Logistics, Inc. v. Tal-
lentire, 477 U.S. 207, 220-21 (1986); and other relevant enactments,
United States v. Stewart, 311 U.S. 60, 64 (1940).

   Johnson admits that the term "in a proceeding before" "normally
would encompass the initiation of litigation." "Proceeding" is defined
as "[t]he regular and orderly progression of a lawsuit, including all
acts and events between the time of commencement and the entry of
judgment." Black’s Law Dictionary 1221 (7th ed. 1999). Despite this
clear and well accepted understanding of the term, Johnson interprets
the statute to reach only "those proceedings actually conducted in
front of a court . . . ."

   Johnson’s interpretation of the statute, however, defies not only a
plain understanding of the language at issue, but would render much
of the statute meaningless. It is a well settled canon of statutory con-
struction that "a statute should be interpreted so as not to render one
6                       UNITED STATES v. JOHNSON
part inoperative." Colautti v. Franklin, 439 U.S. 379, 392 (1979). And
limiting the reach of "proceeding before . . . any court" to live testi-
mony would do just that. Section 1623 covers not only false oral dec-
larations but also false representations made "in any declaration,
certificate, verification, or statement under penalty of perjury as per-
mitted under section 1746 of title 28."2 We cannot interpret the statute
to cover only live testimony before a court or grand jury when the
statute explicitly contemplates the submission of written documents
to a court or grand jury.

   We also cannot accept the view that the filing of a petition with a
court, which commences the action and triggers the formalities of
judicial process, does not constitute a "proceeding before" a court.
The Federal Rules of Civil Procedure state that a "civil action is com-
menced by filing a complaint with the court," Fed. R. Civ. P. 3, and
proceed to define the style of the complaint. See Fed. R. Civ. P. 8.
Similarly, the Federal Rules of Criminal Procedure are invoked by the
submission of a written complaint "before a magistrate judge." Fed.
R. Crim. P. 3. And the filing of a § 2254 petition triggers both federal
habeas corpus rules and the Federal Rules of Civil Procedure. See
Rules Governing Section 2254 Cases in the United States District
Courts, 1, 11. Indeed, we cannot conceive how a filing that implicates
so many rules of procedure cannot be considered part of a proceeding
before a court.

   A reading of the statute in the context of related enactments rein-
forces our interpretation. Johnson cites to 28 U.S.C. § 1826 and 18
U.S.C. § 6002, which contain similar statutory language, to support
his narrow reading of "proceeding before . . . any court." Section 1826
permits a court to order confinement of a witness whenever a "witness
in any proceeding before or ancillary to any court or grand jury . . .
    2
   Section 1746 provides that when "any matter is required or permitted
to be supported, evidenced, established, or proved by the sworn declara-
tion, verification, certificate, statement, oath, or affidavit, in writing of
the person making the same . . . such matter may, with like force and
effect, be supported . . . by the unsworn declaration, certificate, verifica-
tion, or statement, in writing of such person which is subscribed by him,
as true under penalty of perjury, and dated . . . ." 28 U.S.C. § 1746
(2003).
                       UNITED STATES v. JOHNSON                         7
refuses . . . to comply with an order of the court to testify or provide
other information . . . ." 28 U.S.C. § 1826 (2003). Section 6002 is a
general immunity provision that applies "[w]henever a witness
refuses, on the basis of his privilege against self-incrimination, to tes-
tify or provide other information in a proceeding before or ancillary
to a court or grand jury of the United States . . . ." 18 U.S.C. § 6002
(2003). Both of these provisions appear to contemplate live oral testi-
mony before a court or grand jury, or in a deposition. See Dunn v.
United States, 442 U.S. 100, 111 (1979). In both §§ 1826 and 6002,
Congress used the terms "witness" and "testimony." When read
together, those terms imply oral testimony. But those terms are
noticeably absent from § 1623. Indeed, through the explicit inclusion
in § 1623 of material misrepresentations made in declarations, certifi-
cates, verifications, and statements, Congress made clear that it also
intended to cover written declarations.

   Finally, Johnson argues that if a false material declaration is not
made in the presence of a court it must at least be made in a proceed-
ing that is as formal as a deposition. Because Johnson wrote the false
statements while he was in prison, Johnson argues that they were not
drafted in sufficiently formal conditions to warrant prosecution under
§ 1623. See Dunn, 442 U.S. 100.

   In Dunn, the Court considered whether § 1623 reached an oral
statement given under oath in an attorney’s office. A transcript of the
statement was later submitted to the court as an attachment to a
motion to dismiss. Id. at 103. Johnson’s case, however, not only has
different facts from Dunn; it does not even involve the same portion
of the statute. The Court made clear that its decision in Dunn turned
solely on "the scope of the term ancillary proceeding in § 1623 . . . ."
Id. at 102. Johnson’s case does not implicate the "ancillary proceed-
ing" portion of the statute because Johnson made false material state-
ments directly in a proceeding before the court.

   Moreover, Johnson filed his declarations with the court. This is in
contrast to the attorney’s office statement in Dunn, which may or may
not have been used in a judicial proceeding. In Dunn, the Court was
troubled by the prospect that "any statements made under oath for
submission to a court, whether given in an attorney’s office or in a
local bar and grill, fall within the ambit of § 1623." Id. at 107. It made
8                      UNITED STATES v. JOHNSON
clear that its interpretation of the term "proceeding" carried a "some-
what more formal connotation." Id. It is beyond question that the fil-
ing of a habeas petition with a court, or the filing of a court ordered
response to a motion, satisfy the formality requirements underscored
by the Court in Dunn. Both submissions constitute "proceedings
before . . . any court" under § 1623.

                                  III.

   Next, Johnson argues that his conviction must be vacated because
the superseding indictment charging him with violating § 1623 consti-
tuted vindictive prosecution. A criminal defendant faces a substantial
burden in bringing a vindictive prosecution claim. A "presumption of
regularity" attends decisions to prosecute. United States v. Armstrong,
517 U.S. 456, 464 (1996). To establish prosecutorial vindictiveness,
a defendant must show through objective evidence that "(1) the prose-
cutor acted with genuine animus toward the defendant and (2) the
defendant would not have been prosecuted but for that animus."
United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001).

   Johnson fails to meet either standard here. After Johnson filed a
motion to dismiss the mail fraud indictment, see 18 U.S.C. § 1341,
the government acknowledged that the mail fraud statute did not
apply. The government’s filing of more appropriate charges under
§ 1623 on the same set of operative facts does not constitute evidence
of vindictive prosecution. There is no evidence that the government
filed the superseding indictment for any reason other than to bring
proper charges. We therefore affirm the district court’s dismissal of
this claim.

                                  IV.

    For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.